Citation Nr: 0535130	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  03-26 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to the assignment of a higher initial 
disability rating for post traumatic stress disorder (PTSD), 
rated as 10 percent disabling from May 30, 2002, through May 
19, 2003.  

2.  Entitlement to the assignment of a higher initial 
disability rating for PTSD, rated as 10 percent disabling 
from May 20, 2003, through July 19, 2003.  

3.  Entitlement to the assignment of a higher initial 
disability rating for PTSD, rated as 10 percent disabling 
from September 1, 2003, through October 19, 2003.

4.  Entitlement to the assignment of a higher initial 
disability rating for PTSD, rated as 50 percent disabling 
from October 20, 2003, through December 4, 2003. 

5.  Entitlement to the assignment of a higher initial 
disability rating for PTSD, rated as 50 percent disabling 
from December 5, 2003, through March 20, 2005.  

6.  Entitlement to the assignment of a higher initial 
disability rating for PTSD, rated as 30 percent disabling 
from March 21, 2005.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Counsel


INTRODUCTION

The veteran had active duty service from August 1968 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which granted service connection for 
PTSD, and assigned a 10 percent disability rating therefor, 
effective May 30, 2002.  

During the pendency of this appeal, the veteran's disability 
rating for PTSD was increased to 100 percent from July 10, 
2003, to August 31, 2003, as a temporary total rating; 
returned to a 10 percent rating from September 1, 2002, to 
October 19, 2003; increased to 50 percent from October 20, 
2003, to March 20, 2005; and then assigned a 30 percent 
disability rating from March 21, 2005.  Inasmuch as the 
veteran has continued to express dissatisfaction with these 
ratings, or has otherwise not withdrawn his appeal, and in 
light of the fact that the maximum schedular disability 
rating has not been assigned to date, the appeal continues.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).




FINDINGS OF FACT

1.  For the period May 30, 2002, through May 19, 2003, the 
veteran's PTSD is not shown to be productive of more than 
mild occupational and social impairment, occurring only 
during times of stress, due to mild or transient symptoms.

2.  For the period May 20, 2003 through July 9, 2003, the 
veteran's PTSD is shown to be productive of symptoms 
occupational and social impairment with reduced reliability 
and productivity.

3.  For the period September 1, 2003, through October 19, 
2003, the veteran's PTSD is shown to be productive of 
decreased occupational and social impairment in work 
efficiency and occupational tasks, but generally performing 
satisfactorily.

4.  For the period October 20, 2003, through December 4, 
2003, the veteran's PTSD is shown to be productive of 
symptoms occupational and social impairment with deficiencies 
in most areas.

5.  For the period December 5, 2003 through March 30, 2005, 
the veteran's PTSD is not shown to be productive of more than 
occupational and social impairment with reduced reliability 
and productivity.

6.  From March 21, 2005, the veteran's PTSD is not shown to 
be productive of more than decreased occupational and social 
impairment in work efficiency and occupational tasks, but 
generally performing satisfactorily.


CONCLUSIONS OF LAW

1.  For the period May 30, 2002, through May 19, 2003, the 
schedular criteria for a disability rating in excess of 10 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Codes 9411, 9440.

2.  For the period May 20, 2003 through July 9, 2003, the 
schedular criteria for a 50 percent disability rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic Codes 9411, 
9440.

3.  For the period September 1, 2003, through October 19, 
2003, the schedular criteria for a 30 percent disability 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Codes 9411, 9440.

4.  For the period October 20, 2003, through December 4, 
2003, the schedular criteria for a 70 percent disability 
rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, Diagnostic 
Codes 9411, 9440.

5.  For the period December 5, 2003, through March 20, 2005, 
the schedular criteria for a disability rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.125-4.130, 
Diagnostic Codes 9411, 9440.

6.  From March 21, 2005, the schedular criteria for a 
disability rating in excess of 30 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.125-4.130, Diagnostic Codes 9411, 9440.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the severity of his service-
connected PTSD is greater than the assigned disability rating 
reflect.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In addition, the evaluation of the same disability 
under various diagnoses, and the evaluation of the same 
manifestations under different diagnoses, are to be avoided.  
38 C.F.R. § 4.14.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  In regard to the 
veteran's PTSD rating claim, the United States Court of 
Appeals for Veterans Claims (Court) has indicated that a 
distinction must be made between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings. See Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).  In this case, the veteran's claim for PTSD 
was placed in appellate status by a notice of disagreement 
expressing dissatisfaction with the original rating.  Thus, 
the Board characterized the rating issue on appeal as a claim 
for a higher initial rating.  Consideration must be given to 
whether a higher rating is warranted for any period of time 
from the effective date of the award - a practice know as 
"staged ratings."  Fenderson, supra.  Under the 
circumstances of this case, the Board must evaluate the 
veteran's PTSD rating claim in six distinct stages: May 30, 
2002, through May 19, 2003; May 20, 2003 through July 9, 
2003; September 1, 2003, through October 19, 2003; October 
20, 2003, through December 4, 2003; December 5, 2003, through 
March 20, 2005; and from March 21, 2005.

Turning to the medical evidence, an August 2002 VA 
compensation and pension examination report recited the 
veteran's history and complaints of PTSD.  At that time, the 
veteran had reported moving from job to job, but at the time 
he was the superintendent of schools in a community in 
Montana.  Mental status examination was unremarkable.  The 
veteran maintained good eye contact, affect was full ranging 
and appropriate, there was no psychomotor activity, and he 
did not appear to be experiencing any psychological distress.  
There was neither impairment of concentration nor any thought 
disorder.  The Axis I diagnosis was as follows:  "It is felt 
that there are sufficient sign and symptoms of [PTSD] in 
order to make this diagnosis."  The Axis V diagnosis 
assigned a global assessment of functioning score (GAF) of 


between 70 to 75.  The veteran's PTSD was described as mild, 
as he is able to deal with others and maintain a supervisory 
job that has contact with the public.  The examiner also 
noted that the veteran has been able to maintain employment 
continuously since college, but that he changes jobs 
frequently because he gets bored. 

A letter dated May 20, 2003, from Veteran's Outreach 
Counselor A. J. R., M.Ed., LCPC, provides a detailed overview 
of the veteran's history and symptoms.  The counselor 
recounted the veteran's complaints and history of having 
problems maintaining occupational and personal relationships, 
due to having a "black and white philosophy" and because he 
becomes easily angered and frustrated with others.  
Psychological testing was administered.  The diagnosis 
included the following:  Axis I - PTSD, severe and chronic; 
Axis IV - unable to maintain a long-term employment position, 
discord with workers; Axis V - GAF of 50.

A May 28, 2003, VA psychology clinic note shows that the 
veteran was seen for complaints of depression, sleep 
difficulties, and anxiety.  The diagnosis included the 
following:  Axis I - PTSD, Chronic; and Axis V - global 
assessment of functioning score (GAF) of 70. 

An August 14, 2003, VA hospital discharge summary shows that 
the veteran was admitted for psychiatric treatment from July 
10, 2003, to August 14, 2003.  The diagnosis included PTSD, 
with a GAF of 53 at admission and 60 at discharge.

An August 19, 2003 VA primary care report noted the veteran's 
recent history of psychiatric hospitalization.  Psychosocial 
examination revealed that the veteran was oriented times 3, 
had a dull, somewhat flat yet friendly affect.  There was no 
agitation or anger, thought process and memory were intact, 
responses were appropriate, speech was coherent, and 
cognition was grossly intact.  There were no reports of 
hallucinations or delusions.  The assessment included chronic 
PTSD and a GAF of 70.

An October 20, 2003, VA compensation and pension examination 
report notes that the veteran complained of worsening PTSD 
symptoms.  The examiner reviewed the medical records and 
noted he had seen the veteran in August 2002.  The veteran 
was socially withdrawn, interacted poorly with the examiner, 
and was irritable.  The examiner commented that his marginal 
ability to cooperate was due to his PTSD.  While no cognitive 
difficulties were detected, the veteran appeared to be in 
severe emotional distress.  At the time of the examination, 
the veteran stated he was unemployed, but had submitted 
application for some job prospects.  Mental status 
examination revealed that eye contact was poor and he spoke 
at a reduced volume.  The veteran's affect was one of 
depression and anxiety, psychomotor retardation was evident, 
and he had difficulty with concentrating on the discussion.  
There was no indication of thought disorder.  The diagnosis 
included the following:  Axis I - Severe PTSD, with 
significant depression due to his PTSD; Axis II - a GAF of 40 
was assigned, based on the veteran's appearance of being 
highly decompensated.  The veteran's unemployment was 
attributed to his severe symptoms of PTSD.  It was also the 
opinion of the examiner that the veteran did not appear 
capable of even brief or superficial contacts with others or 
maintain employment at the time of the examination due to his 
PTSD symptoms.     

A letter dated May 9, 2004, from C.M.K., MS, LCPC, a private 
clinical counselor, was submitted to the record.  The 
counselor had been seeing the veteran since February 2004.  
It was noted that the veteran was employed as the chief 
administrative officer of the tribal government at a 
reservation, but that he was considering change of employment 
and residence after less than two years.  The counselor 
explained this was a consistent problem for him: that he 
constantly moves from place to place and job to job.  It was 
also explained that the veteran isolates himself from 
occupational, social, and family relationships.  The 
counselor reported that the veteran is severely compromised 
by this PTSD symptoms, which causes sleep disturbance and 
fatigue.  The diagnosis included the following:  Axis I - 
PTSD, severe and chronic; Axis V - GAF 45.  

VA inpatient clinical records show that the veteran was 
hospitalized from November 24, 2004, to December 8, 2004, for 
his PTSD.  During this period, the veteran's GAF was noted to 
be between 35 and 40.  

A March 21, 2005 VA examination report notes that the 
veteran's medical records were reviewed and his history 
recited.  The examiner explained that he had seen the veteran 
before on two prior occasions.  The veteran was somewhat 
socially withdrawn but not unfriendly.  No unusual behavior 
mannerisms were observed, and the veteran was not guarded or 
defensive.  The veteran expressed himself well, spoke clearly 
and intelligently, and no cognitive difficulties were 
detected.  Grooming and hygiene were satisfactory.  In regard 
to his employment, the veteran revealed that he had been 
better able to cope after receiving treatment and medication, 
explaining that he is able to interact adequately with others 
so long as the encounters are brief and superficial.  The 
veteran complained of panic attacks every two or three days.  
The veteran also said that socially he avoids others and is a 
loner.  Mental status examination was unremarkable.  The 
veteran maintained good eye contact, spoke normally, and 
appeared relaxed.  The examiner opined that the veteran 
appeared to be functioning better since his last examination.  
Affect was blunted, and his self-reported underlying mood was 
mixed anxiety and dysphoria.  Concentration, attention, and 
memory were intact and there was no indication of thought 
disorder.  Psychomotor activity was within normal limits.  
The diagnosis included the following:  Axis I - PTSD is still 
warranted; and Axis V - GAF of 60 to 65 was assigned based on 
the fact that his functioning had improved and that he has 
been able to maintain his job, although brief and superficial 
contacts with others was recommended to avoid causing 
irritability. 

The veteran submitted a completed VA Form 21-4192 (Request 
for Employment Information in Connection with Claim for 
Disability Benefits) stating that he had been employed full 
time at the *** Indian Community since December 5, 2003. 

The veteran's disability is rated under 38 C.F.R. § 4.130, 
Diagnostic Codes 9440, 9411, which provides the schedular 
criteria for rating PTSD.  A 10 percent disability rating is 
for assignment when there is occupational and social 
impairment due to mild or transient symptoms that decrease 
work efficiency and the ability to perform occupational tasks 
only during times of stress, or when symptoms are 


controlled by continuous medication.  A 30 percent disability 
rating is for assignment when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent disability rating 
is for assignment for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted when the disorder is 
characterized by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Finally, a 100 percent 
disability rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.


In considering the veteran's appeal, the Board has taken note 
of the veteran's frequently changing GAF scores, which range 
significantly from 35 to 75.  According to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) 
(hereinafter "DSM-IV"), a GAF score of 31 to 40 is defined 
in the DSM IV as "[s]ome impairment in reality testing or 
communication (e.g., speech is at times illogical obscure, or 
irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking mood . . 
."  A GAF of  41-50 is defined by "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  A GAF of 51-60 indicates "[m]oderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) OR any moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."  A GAF of 61-
70 indicates "[s]ome mild symptoms (e.g. depressed mood and 
mild insomnia) OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships."  For a GAF of 71-
80, the DSM-IV states that if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
with no more than slight impairment in social, occupational, 
or school functioning. 

Although the GAF scores does not neatly fit into the rating 
criteria, the Board is under an obligation to review all the 
evidence of record.  The Court, in Carpenter v. Brown, 8 Vet. 
App. 240 (1995), recognized the importance of the GAF score 
and the interpretations of the scores assigned.  

For the time period May 30, 2002, through May 19, 2003, the 
medical evidence fails to show that the veteran's PTSD 
symptoms were more severe than is reflected by the assigned 
10 percent disability.  The only medical evidence of record 
applicable to that time is the August 2002 VA examination 
report, which opined that the veteran had "mild" PTSD, with 
a GAF of 70 to 75.  Mild occupational and social impairment 
due to PTSD is consistent with the schedular criteria for a 
10 percent rating.  Thus, the Board finds that the 
preponderance of the evidence is against assigning a rating 
in excess of 10 percent for the time period May 30, 2002, 
through May 19, 2003.  

The evidence of record shows that by May 20, 2003, the 
veteran's symptoms began to worsen some.  In a letter of that 
date, a Veteran's Outreach counselor evaluated the veteran 
with psychological testing, noted the veteran's anger 
problems, and assigned GAF of 50.  A May 28, 2003 VA clinical 
record shows the veteran was seen again for complaints of 
depression, sleep difficulties, and anxiety, assigning the 
veteran a GAF of 70.  As the veteran was hospitalized a 
little over a month later, for which he was assigned a 
temporary total rating of 100 percent from July 10, 2003 to 
August 31, 2003, it is apparent that by May 20, 2003, the 
veteran's PTSD symptoms had worsened to a significant degree, 
causing occupational and social impairment with reduced 
reliability, consistent with the assignment of a 50 percent 
disability rating.  As such, the Board finds that the 
veteran's disability rating should be increased from 10 
percent to 50 percent for the period May 20, 2003 through 
July 9, 2003.    

After the veteran's temporary total disability rating 
expired, the RO assigned a 10 percent disability rating for 
the Veteran's PTSD, effective from September 1, 2003, through 
October 19, 2003.  At the time of the veteran's discharge 
from the VA hospital on August 14, 2003, the veteran's GAF 
was determined to be 60.  In an August 19, 2003, VA primary 
care note, the veteran was observed to have a dull and flat 
affect, and a GAF of 70.  By resolving all reasonable doubt 
in the veteran's favor and taking into account the totality 
of the circumstances regarding the recurrent and persistent 
nature of the veteran's symptoms, the Board finds that based 
on these observations and the limited time between his 
hospital discharge and the veteran's next significant 
exacerbation in October 2003, the Board finds that increasing 
the veteran's disability rating for PTSD to 30 percent is 
warranted for this period.

Chronologically, the next piece of medical evidence of record 
is an October 2003 VA examination report, which shows that 
the veteran's psychiatric condition had deteriorated 
significantly due to PTSD symptoms, with a GAF of 40.  Based 
on the range and severity of the symptoms observed, the Board 
finds that the veteran's occupational and social impairment 
was consistent with the schedular criteria for a 70 percent 
rating.  Therefore, for the period October 20, 2003, through 
December 4, 2003, the Board finds that an increase in the 
veteran's disability rating from 50 percent to 70 percent is 
warranted.  The assignment of a 100 percent disability rating 
is not warranted, however, as the veteran's symptoms did not 
correlate with total occupational and social impairment, as 
described by the schedular criteria.

The evidence of record shows that starting on December 5, 
2003, the veteran obtained employment with the *** Indian 
Community as the top administrative officer, with an annual 
salary of $50,000.  Despite a May 2004 letter from a private 
clinical counselor describing the veteran's PTSD as severe 
and assigned a GAF of 45, he was able to maintain this 
important and sophisticated job.  The Board also takes note 
of the veteran's hospitalization for PTSD from November 24, 
2004, through December 8, 2004.  However, the veteran 
remained employed in the same job.  The Board finds that in 
light of the veteran's ability to remain gainfully employed 
in a job that requires some interaction with the general 
public and other employees, the preponderance of the evidence 
fails to show that the veteran is entitled a disability 
rating in excess 50 percent assigned for PTSD, for the period 
December 5, 2004 through March 20, 2005.  

A March 21, 2005, VA examination report reveals that the 
veteran's PTSD symptoms had improved significantly.  While 
the PTSD diagnosis was still warranted, the GAF assigned was 
60 to 65.  The Board finds that the symptoms observed are 
consistent with the schedular criteria for a 30 percent 
disability rating describing decreased occupational and 
social impairment, but not rising to the level of reduced 
occupational and social impairment described by the criteria 
for a 50 percent rating.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that he is entitled to a disability rating in excess of 30 
percent for PTSD from March 21, 2005.  

Consideration has also been given to providing the veteran 
higher ratings for his service-connected disabilities on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (2004).  
The Board emphasizes that the Schedule for Rating 
Disabilities is based on the average impairment of earning 
capacity resulting from a service-connected disability.  See 
38 U.S.C.A. § 1155; 38 C.F.R. 4.1.  The Board notes that the 
veteran is currently fully employed as with the *** Indian 
Community.  While the veteran was hospitalized in July 2003, 
he was compensated with a temporary total rating for the 
first hospitalization.  And although the second 
hospitalization from November 24, 2004 to December 8, 2004, 
was not long enough to warrant a temporary total rating under 
38 C.F.R. § 4.29, the veteran did not lose his job.  As the 
evidence of record does not document that this case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, referral for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not 
applicable under the circumstances.  

In rendering this decision, the Board has considered the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

As this is an initial rating case, the veteran was provided 
an appropriate VCAA notice letter in June 2002 regarding the 
issue of service connection for PTSD.  He was again provided 
a VCAA notice letter in March 2004, which specifically 
advised him of all of the required information regarding the 
increased rating issue.  This latter notice was not provided 
regarding the issues on appeal prior to the initial 
unfavorable AOJ decision on the matter.  However, since the 
claims involved in this appeal are considered "downstream" 
issues, because they involve higher rating claims from an 
initial decision granting service connection and an original 
rating, such notice letters are not required.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003) (If, in response to notice of its 
decision on a claim for which VA has already given the 
38 U.S.C. § 5103(a) notice, VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 
section 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue).  To the extent that this late notice may be 
considered a defect, it constituted harmless error and did 
not prejudice the veteran, as the claim was readjudicated by 
the RO in March 2005, after the second VCAA notice letter 
covering the increased rating issue was provided to the 
veteran.

The record reflects that the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his increased rating claim and that the actions taken by 
VA have essentially cured any possible error in the timing of 
notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of this claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to have decided this claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The RO obtained the identified available medical treatment 
records and relevant information regarding the veteran's 
employment and there is no indication of relevant available 
medical or other records that the RO failed to obtain.

Assistance was also provided in affording the veteran a 
medical examination as was necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).  

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  


ORDER

For the period May 30, 2002, through May 19, 2003, the 
assignment of a disability rating in excess of 10 percent for 
PTSD is denied.

For the period May 20, 2003 through July 9, 2003, a 50 
percent disability rating for PTSD is granted.

For the period September 1, 2003, through October 19, 2003, a 
30 percent disability rating for PTSD is granted. 

For the period October 20, 2003, through December 4, 2003, a 
70 percent disability rating for PTSD is granted.

For the period December 5, 2003, through March 20, 2005, the 
assignment of a disability rating in excess of 50 percent for 
PTSD is denied.

From March 21, 2005, the assignment of a disability rating in 
excess of 30 percent for PTSD is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


